COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Beach Capital Partnership, L.P., Gary M. Beach, Playa Oil and Gas
                          GP LLC, and Playa Oil & Gas LP v. DeepRock Venture Partners LP
                          and Paul Touradji

Appellate case number:    01-11-00968-CV

Trial court case number: 2008-57962

Trial court:              55th District Court of Harris County

       It is ordered that Appellants’ Motion for Rehearing is denied.

Justice’s signature: /s/ Rebeca Huddle
                    Acting for the Court

Panel consists of: Chief Justice Radack and Justices Massengale and Huddle


Date: October 1, 2014